                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

DEREK McKISSACK,

               Plaintiff,
                                                     File no: 1:18-CV-799
v.
                                                     HON. ROBERT J. JONKER
VAN BUREN COUNTY SHERIFF’S
DEPARTMENT, et al.,

               Defendants.
                                         /

                            ORDER APPROVING MAGISTRATE'S
                             REPORT AND RECOMMENDATION

       The Court has reviewed the Report and Recommendation filed by the United States

Magistrate Judge in this action on January 7, 2020 (ECF No. 21). The Report and Recommendation

was duly served on the parties. No objections have been filed under 28 U.S.C. § 636(b)(1)(C).

       ACCORDINGLY, IT IS ORDERED that the Report and Recommendation of the

Magistrate Judge (ECF No. 21) is approved and adopted as the opinion of the Court.

       IT IS FURTHER ORDERED that Defendants DeLaRosa and Ampey’s motion for

summary judgment (ECF No. 17) is GRANTED as to Plaintiff’s federal law claim brought under

the Americans with Disabilities Act.

       IT IS FURTHER ORDERED that the state law claims as to Defendants DeLaRosa and

Ampey are DISMISSED pursuant to 28 U.S.C. § 1367.

       IT IS FURTHER ORDERED that Defendant Unknown Party #2 is DISMISSED.

       IT IS FURTHER ORDERED that this action is DISMISSED.

       IT IS FURTHER ORDERED that inmate Dimas Garza is banned from representing pro

se litigants in this Court and that any complaint, “power of attorney” or other paper filed in this
Court, which purports to appoint Dimas Garza as an “attorney in fact” or authorizes Garza to act for

a pro se plaintiff, shall be dismissed without prejudice as filed contrary to 28 U.S.C. § 1654.

        The Court discerns no good-faith basis for appeal of this matter.          See McGore v.

Wrigglesworth, 114 F.3d 601, 611 (6th Cir. 1997); 28 U.S.C. § 1915(a)(3).



Date:   February 11, 2020                     /s/ Robert J. Jonker
                                              ROBERT J. JONKER
                                              CHIEF UNITED STATES DISTRICT JUDGE
